Citation Nr: 1609328	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder/arm disability.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  The hearing transcript is associated with the record.  

This matter was previously remanded by the Board in January 2014.  

The issue of entitlement to service connection for a left shoulder/arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

A review of the record shows that after the Board's 2014 Remand, the Veteran's representative submitted a favorable medical opinion from Dr. J. Ellis.  This opinion raises questions as to the progression of traumatic arthritis and how it is manifested.  Clarification of this point should be sought as indicated below.  

In addition, it does not appear the RO considered all of the additional evidence of record when it re-adjudicated the case after the Board's January 2014 remand.  Specifically, the December 2015 supplemental statement of the case fails to identify or mention the private medical opinion of Dr. J. Ellis received in February 2014, and the testimony presented during the November 2012 Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to an individual with appropriate expertise to obtain a medical opinion, accompanied by a VA examination if indicated, that addresses whether the Veteran may be considered to have traumatic arthritis of the shoulder, or some other form of arthritis, and how such a distinction is made.  Particularly, the reviewer is requested to identify what factors in a medical history and/or current findings one would expect to be present to support a likely causal relationship between a particular remote injury (e.g. 1968) and a diagnosis of arthritis/degenerative joint disease many years later.  A discussion of the characteristics of age related shoulder degeneration would be useful as well.  The provider is asked to cite appropriate medical treatise literature if relevant.  If any testing is indicated, such development should be completed.  If the provider cannot provide an opinion without resort to speculation, the provider should indicate why speculation would be necessary.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, re-adjudicate the claim considering all the relevant evidence of record, to include the private medical opinion of Dr. Ellis and the November 2012 Board hearing testimony, as well as all other pertinent evidence of record.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


